Citation Nr: 1002976	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  03-14 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
October 1992, including combat service in the Persian Gulf 
War.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a hearing before a Decision Review 
Officer at the RO in February 2003.  The Veteran testified at 
a Travel Board hearing before the undersigned Veterans Law 
Judge in December 2007.  Transcripts of the hearings are 
associated with the claims file.

In October 2005 and January 2008, the Board remanded this 
case to the RO for additional evidentiary development.  The 
appeal has been returned to the Board for further appellate 
action.  

The Board notes that the third issue previously remanded by 
the Board, for service connection for a right knee condition, 
was granted by the RO in September 2009 and is therefore no 
longer before the Board.


FINDINGS OF FACT

1.  The Veteran's neck condition is not etiologically related 
to active service.

2.  The Veteran's back condition is not etiologically related 
to active service.




CONCLUSIONS OF LAW

1.  The Veteran's neck condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  The Veteran's back condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Recitation of Evidence 

With regard to the Veteran's neck condition, service 
treatment records are negative for any complaints, treatment 
or diagnosis of a neck condition.   The Veteran's service 
treatment records show that he was treated for lower back 
cramps due to dehydration in March 1990.  

A July 1994 VA general medical examiner did not note any 
complaints or provide a diagnosis for any neck or back 
condition.  While the Veteran reported aches and pains in 
joints, he indicated they did not start until after 
discharge.  The Veteran also reported that he did not get 
hurt while in combat.  Private treatment records from 
November 2002 note back pain that had started two days prior.  
These records contain a notation that the Veteran sprained 
his back in June 2002.  A November 2002 VA treatment record 
notes that the Veteran had been having back pain for a month, 
with no history of back injury.  Treatment records from the 
Tuskegee VAMC dated in December 2002 show that the Veteran 
was diagnosed with mild to moderate sized posterior central 
disk herniation at L5-S1, minimal right-sided neural 
foraminal encroachment at the same level, and mild diffuse 
bulging annulus at L4-L5.  The Veteran testified before a 
Decision Review Officer at the RO in February 2003 that he 
was not bothered by back or neck problems at the time of the 
1994 VA examination.  In addition, the Veteran testified that 
he had not received treatment for his neck or back since 
discharge from service until 2002, with the exception of 
going to an emergency room for back pain around 1999. 

VA treatment records dated in June 2005 show that the Veteran 
had complained of neck pain.  A VA treatment record from June 
2005 notes that the Veteran reported the onset of lower back 
and neck pain to be three years prior, or from 2002.  An 
August 2005 x-ray of his cervical spine shows minimal 
spurring anteriorly.  According to an August 2005 treatment 
record from the Tuskegee VAMC, the Veteran was diagnosed with 
degenerative disc disease of L4-5.  During his December 2007 
Travel Board hearing, the Veteran testified that his neck 
condition caused him to not be able to turn his head all the 
way to the left and right.  The Veteran also testified that 
he injured his neck and back on active duty while he was 
engaged in combat with the enemy.  

An August 2009 VA examiner reviewed the Veteran's records and 
entire claims file, physically examined the Veteran and sent 
him for testing and x-rays.  After a review of all of the 
pertinent information, she gave the Veteran diagnoses of 
degenerative changes involving the cervical spine, multilevel 
disc spur complexes with disc protrusions and some foriminal 
narrowing and mild degenerative disc disease involving the 
lumbar spine.  The examiner opined that the Veteran's current 
neck and back condition is less likely as not caused by or a 
result of any incident that occurred during active service.  
In the examiner's rationale she noted the in-service 
treatment of low back cramps secondary to dehydration.  She 
opined that there seemed to be no connection to the Veteran's 
current back condition, as there was no evidence in the 
claims file reflecting any cervical or lumbar injuries or 
complaints in service.  The examiner noted that the Veteran 
was seen for low back pain in 2002, but that the Veteran was 
discharged in 1992 and that was a big discrepancy.  
Therefore, the Veteran's current cervical and lumbar 
condition is not a continuation from service.  

Service connection for neck and back conditions

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for a neck or 
back condition. 

The Board notes that there are no service treatment records 
reflecting any neck complaint.  The Veteran's service 
treatment records show that he was treated for lower back 
cramps due to dehydration in March 1990.  However, the 
remainder of the Veteran's service treatment records are 
negative for any diagnosis or treatment of a back disability.  

Furthermore, the medical evidence of record does not show 
that the Veteran sought treatment for a neck or back 
disability immediately following his period of service or for 
many years thereafter.  The first available treatment records 
showing a diagnosis or treatment for a back or neck pain are 
from 2002.  Even assuming the Veteran went to an emergency 
room for his back around 1999, this would be nearly seven 
years after discharge from service.  Therefore, the Board 
finds that a chronic neck and back condition did not manifest 
in service or within one year thereafter.  

Specifically in various statements during the course of this 
appeal, the Veteran contended that he first injured his back 
and neck in service and it has bothered him ever since then.  
Competent lay evidence is evidence provided by a person who 
has personal knowledge of facts or circumstances and conveys 
such matters that can be observed and described by a lay 
person. See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Lay 
evidence is acceptable to prove symptomatology over a period 
of time when such symptomatology is within the purview of, or 
may be readily recognized by lay persons.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). T

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id.; see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

While the Veteran is competent to report matters which a 
layperson may perceive, the Board finds his account is not 
credible when evaluated in light of the totality of the 
record.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) 
(Observing that "[o]nce evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.")

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness). 

The Veteran has testified that he has suffered from his neck 
and back condition since service.  However, there is an 
absence of any chronic neck or back condition noted in 
service and a gap of 10 years between service and any 
contemporaneous medical records documenting a back or neck 
condition.  There is also a July 1994 VA examination report 
devoid of any neck or back issues and where the Veteran 
reported he was not injured in combat.  Finally, there is the 
Veteran's own testimony that his neck and back were not 
bothering him at the time of the July 1994 VA examination.  
Therefore, the Veteran's report of a continuity of symptoms 
since service does not appear credible.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In addition to the lack of evidence showing that a chronic 
neck or back disability manifested during service or within 
close proximity thereto with a continuity of symptomatology 
since service, the competent and probative medical evidence 
of record does not link the Veteran's current neck and back 
condition to his military service.  As was noted above, VA 
treatment records show and the Board acknowledges that the 
Veteran has current diagnoses of degenerative changes 
involving the cervical spine, multilevel disc spur complexes 
with disc protrusions and some foraminal narrowing and mild 
degenerative disc disease involving the lumbar spine.  
However, although the Veteran may sincerely believe that his 
current back and neck disabilities began in or are related to 
service, the Veteran, as a lay person, is generally not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

As such, a nexus to service has still not been shown.  In 
fact, the only probative medical opinion of record is the 
August 2009 VA opinion against the Veteran's claim for 
service connection for a neck and back condition.  Therefore, 
taking into consideration all of the foregoing, the Board 
finds that the Veteran's current chronic neck and back 
disabilities did not manifest during service or within one 
year thereafter, there is no continuity of symptomatology 
shown and the disabilities have not been shown to be 
etiologically related to an event, disease, or injury in 
service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for a neck condition and service connection for a 
back condition.  Because the preponderance of the evidence is 
against the Veteran's claims, the benefit of the doubt 
provision does not apply.  Therefore, the Board concludes 
that service connection for a neck disability and service 
connection for a back disability is not warranted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claims for service connection for 
a neck condition and service connection for a back condition 
by a letter in October 2001, before the adverse rating 
decision that is the subject of this appeal.  Updated notice 
duty to assist letters were provided in July 2003 and 
February 2008.  The February 2008 letter provided the Veteran 
with the specific notice required by Dingess, supra.  A 
subsequent re-adjudication followed in September 2009.  The 
Board concludes that VA has met its duty to notify the 
Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  Private treatment records are contained in 
the claims file.  The Veteran was given a VA examination with 
medical opinion in connection with the claim.  The Veteran 
testified before a Decision Review Officer and the 
undersigned Veterans Law Judge.  Statements of the Veteran, 
family members and his representatives have been associated 
with the record.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the Veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support his claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a neck condition is denied.

Service connection for a back condition is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


